Case 4:18-cv-00886-KGB Document 166-8 Filed 09/14/20 Page 1 of 1
ane . F ae «
§ KAISER PERMANENTE. Patient Name: Patricia Swinton

 

 

 

HEALTH INFORMATION Email:
Note: Fees may apply to certain requests

Kaiser Permanente may release this information to: O Check if same as above

Recipient Name: _ Cross, Gunter, Witherspoon, & Galchus, P.C.

Address: 500 President Clinton Avenue, Ste 200 City: Little Rock State: AR Zip Code: 72223
Phone # __(501_) 371-9999 Email:

This disclosure can be used for the following purpose(s): CQ) Personal Use @ Legal 2 Insurance
CQ) Medical Treatment © Medical Condition Verification Q Disability C2 FMLA Workers’ Comp

Check ONLY one of the following three options to identify the health information to be released.
3 Option 1: Form Completion (a substitute form or relevant medical records may be released)
Ci Option 2: Last 2 years of Kaiser Permanente Medical Office and Kaiser Foundation Hospital records
Option 3: Records as specified. You must complete Step 1 and Step 2 below.
Step 1. Enter date range or date(s) of the records to be released: April 2018 - April 2020
Step 2. Select types of records to be released:
Ga KP Medical Office Kaiser Foundation Hospital © Immunization Lab Results

Ei Diagnostic Images O) Copays & Deductibles Itemized Billing UO) Pharmacy
Q) Other (provider, department, specialty):

(*Kaiser Permanente entities are Medical Record number: Birth Date: ae
listed on reverse side of this form) Address: ‘See

AUTHORIZATION FOR USE City: Little Rook Slate: AR

OR DISCLOSURE OF PATIENT Zip Code: 72223 Phone # (607) 676- ala

   

 

 

 

 

 

 

 

 

 

 

 

NOTE: Hospital and Medical Office records released as part of this authorization may contain references
related to mental health, addiction, and HIV medical conditions.

 

Check the boxes below if you want this release to include the following information, Otherwise,
this information will be excluded.

Mental Health Treatment Records O Addiction Medicine Treatment Records OHIV Test Results

 

 

Media Type: Q Electronic &@ Paper Delivery Preference: O Electronic ® Mail Q) Pickup

 

 

DURATION: Authorization shall remain in effect for one year from the date of signature below. However, in
Washington, D.C. permission to release addiction medicine treatment records expires after six (6) months.

REVOCATION: You or your personal representative may cancel this authorization for future releases by submitting
a written request to the Release of Information Unit listed for your region of service on the reverse side of this form.
Your cancellation will not affect information that was release prior to receipt of the written request.

REDISCLOSURE: Once this information is released, it may not be protected under federal privacy law (HIPAA).
State or other federal law may require the recipient to obtain your authorization before further disclosure.

 

 

Kaiser Permanente may not condition treatment, payment, enrollment, or eligibility for benefits on whether you sign
this authorization. This disclosure is made at your request. For Virginia patients, a copy of this authorization, anda
note stating to whom your information was disclosed will be included in your medical record. A copy of the original
authorization is valid. You have a right to a copy of this completed authorization. ae

4/20/2020 Ms

Date Signature lf personal repregl* es =
NS-9934 (2-16) SPANISH-NS-1614; CHINESE-NS-6274
NCAL: 90258 (REV. 2-16) SPANISH 01782-000; CHINESE 01782-D02 ORIGINAL - DISCLOSING PARTY CANARY - PATIENT

 

 

 
 
 
 

 

 
